SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 30, 2014 CANNABIS THERAPY CORP. (Exact name of registrant as specified in its charter) Nevada 005-87668 26-1973257 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4450 Arapahoe Avenue Suite 100 Boulder, CO (Address of principal executive offices) (Zip Code) 212.400.6900 (Registrant’s telephone number, including area code) c/o Gottbetter & Partners, LLP 488 Madison Ave., 12th Floor New York, NY10022 (Former name and address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sale of Equity Securities. On April 30, 2014 we sold an aggregate of 3,175,000 shares of our common stock at a price of $0.20 per share or an aggregate of $635,000 to three persons.The shares were issued in reliance on the exemption from registration contained in Section 4(a)(2) of the Securities Act of 1933, as amended, for transactions of an issuer not involving a public offering and/or Rule 506 of Regulation D or Regulation S, under the Act. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers, Compensatory Assignment of Certain Officers. Effective May 1, 2014 we appointed Soren Mogelsvang to serve as our president.Mr. Mogelsvang continues to also serve as our chief executive officer and as a director. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CANNABIS THERAPY CORP. Dated: May 6, 2014 By: /s/ Soren Mogelsvang Name: Soren Mogelsvang Title: Chief Executive Officer 3
